     Case 3:17-cr-01903-LAB Document 49 Filed 05/20/20 PageID.216 Page 1 of 2



1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                      CASE NO. 17cr1903-LAB

12                                       Plaintiff,
                                                      ORDER DENYING MOTION FOR
                          vs.                         REDUCTION OF SENTENCE [Dkt. 44]
13
14     EMILIO HERNANDEZ,
                                      Defendant.
15
16           In January 2018, this Court sentenced Defendant Emilio Hernandez to 68 months
17    imprisonment and three years of supervised release for importation of methamphetamine in
18    violation of 21 U.S.C. §§ 952 and 960. Hernandez now petitions the Court for a reduction
19    in sentence under 18 U.S.C. § 3582(c), arguing that First Step Act of 2018 and Amendments
20    782 and 788 to the Sentencing Guidelines each provide basis for relief. For the reasons
21    below, the Court DENIES the motion.
22           First, Amendments 782 and 788—in which the United States Sentencing
23    Commission reduced the guideline ranges applicable to certain drug offenses—plainly do
24    not apply here because Hernandez was sentenced in 2018, three years after Amendments
25    782 and 788 were enacted. The Court imposed a sentence that was consistent with the
26    post-Amendment guidelines, and no further modification of the sentence is warranted on
27    this basis.
28



                                                -1-
     Case 3:17-cr-01903-LAB Document 49 Filed 05/20/20 PageID.217 Page 2 of 2



1           The First Step Act is also inapplicable here.1 Although it is not entirely clear from his
2     motion, Hernandez’s request for a reduction of sentence appears to be based on section
3     404 of the First Step Act, which provides for retroactive application of the Fair Sentencing
4     Act of 2010 and applies to certain cocaine-based offenses. Because Hernandez was
5     sentenced after 2010 and because his offense did not involve cocaine, the First Step Act
6     provides no avenue for relief here.
7           In short, because Hernandez has not demonstrated he is eligible for the relief he
8     seeks, his motion for a modification of sentence under 18 U.S.C. § 3582(c) is DENIED.
9           IT IS SO ORDERED.
10    Dated: May 20, 2020
11                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
      1 Hernandez also makes passing reference to the Second Chance Act in his motion. The
25
      Second Chance Act, which authorizes the Bureau of Prisons to place inmates in residential
26    reentry centers during their final year of incarceration, does not provide an independent
      avenue for reducing a defendant’s sentence. In any event, Hernandez is more than two
27    years away from release, and the Court therefore declines to issue a non-binding
28    recommendation to the BOP as to where Hernandez should be housed.



                                                 -2-
